MEMORANDUM**
Carmen Hansen appeals pro se the district court’s judgment dismissing for lack of subject matter jurisdiction her 42 U.S.C. § 1983 action alleging that four California state judges and the county of Sacramento violated her civil rights during the course of state court litigation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003), and we affirm.
Hansen’s contention that the district court erroneously dismissed her action pursuant to the Rooker-Feldman doctrine is without merit. Hansen’s case fits squarely within the types of case barred by Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923). Hansen requested that the district court declare the California state court of appeal decision void, order the California superior court set her case for trial, and order the superior court to issue a directed verdict in her favor. Hansen’s federal suit is a forbidden de facto appeal of state court judgments. See Noel, 341 F.3d at 1155-56. Therefore, the district court properly dismissed the action without further leave to amend. See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.2000) (en banc).
Hansen’s contention that judicial immunity does not bar suits for equitable relief against judges is also without merit. See Moore v. Brewster, 96 F.3d 1240, 1243 (9th Cir.1996) (judicial immunity extends not only to damages but to declaratory, injunctive, and other equitable relief).
Hansen’s motion to disqualify Judge Callahan is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.